Case: 21-51037       Document: 00516280563           Page: 1      Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                  April 14, 2022
                                    No. 21-51037
                                                                                 Lyle W. Cayce
                                  Summary Calendar
                                                                                      Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Lizbeth Delgadillo,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                            USDC No. 3:20-CR-2456-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Lizbeth Delgadillo was sentenced to 12 months and one day for con-
   spiracy to harbor aliens and harboring aliens for financial gain in violation of
   8 U.S.C. § 1324(a)(1)(A)(iii) and (v)(I) and (B)(i). Delgadillo contends that
   the district court clearly erred in applying the two-level enhancement under


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51037      Document: 00516280563           Page: 2    Date Filed: 04/14/2022




                                     No. 21-51037


   U.S.S.G. § 2L1.1(b)(6) for creating a substantial risk of serious bodily injury.
          The determination that a defendant created a substantial risk of seri-
   ous bodily injury under § 2L1.1(b)(6) is a factual determination that we
   review for clear error. United States v. Luyten, 966 F.3d 329, 332 (5th Cir.
   2020). There is no clear error if a factual finding is plausible in light of the
   record as a whole. United States v. Ruiz-Hernandez, 890 F.3d 202, 212 (5th
   Cir. 2018).
          The Sentencing Guidelines provide for an increased base offense level
   for harboring an illegal alien “[i]f the offense involved intentionally or reck-
   lessly creating a substantial risk of death or serious bodily injury to another
   person.” § 2L1.1(b)(6). There is no bright-line test for determining whether
   § 2L1.1(b)(6) is applicable; instead, courts must engage in fact-specific
   inquiry and apply the enhancement on a case-by-case basis. United States v.
   Garcia-Solis, 927 F.3d 308, 313 (5th Cir. 2019).
          Despite Delgadillo’s assertions to the contrary, the record reflects
   that she allowed her mobile home to be used as a place to harbor illegal aliens;
   that the aliens were being held against their will, deprived of adequate food
   and water, and stripped of their belongings; and that two of them were trans-
   ported to a hospital for injuries sustained while in the mobile home. Although
   Delgadillo challenges the information contained in the presentence report,
   her objections without documentary evidence were insufficient to rebut the
   indicia of reliability of that information. See United States v. Zuniga, 720 F.3d
   587, 590–91 (5th Cir. 2013); United States v. Vela, 927 F.2d 197, 201 (5th Cir.
   1991). Further, because Delgadillo and her coconspirators took phones and
   other property away from the aliens and refused to let them leave, it was fore-
   seeable that a fight would break out. See United States v. Gutierrez-Mendez,
   752 F.3d 418, 428–29 (5th Cir. 2014).
          The determination that Delgadillo created a substantial risk of serious




                                           2
Case: 21-51037     Document: 00516280563           Page: 3   Date Filed: 04/14/2022




                                    No. 21-51037


   bodily injury is plausible in light of the record as a whole, and the district
   court did not clearly err in imposing a two-level enhancement under
   § 2L1.1(b)(6). See Ruiz-Hernandez, 890 F.3d at 212.
          AFFIRMED.




                                         3